Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 9/8/2021.
2. 	Claims 1-19 are pending in the case. 
3.	Claim 20 is cancelled. 
4.	Claims 1, 10 and 19 are independent claims. 


Allowable Subject Matter
Claims 1-19 are allowed.


	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney, Jack Gau on 10/14/2021.

The application has been amended as follows: 
(Currently Amended) A computer-implemented method for presenting and manipulating a map user interface, comprising:
presenting the map user interface in a vehicle tracking mode;
changing the map user interface from the vehicle tracking mode to an exploration mode, wherein the map user interface is changed to the exploration mode 
wherein the exploration mode includes a simultaneous display of a first zone and a second zone,
wherein the map user interface is presented within the first zone and includes an interactive map area and an inactive map area and
wherein a vehicle 
determining a first gesture on the touchpad that is provided at a plurality of touchpad coordinate areas of the touchpad that are mapped to a plurality of respective areas of the scalable map to pan a scalable map presented on the map user interface at a first speed; and
[AltContent: rect]determining a second gesture on the touchpad that is provided at a plurality of touchpad coordinate areas of the touchpad that are mapped to a plurality of respective areas of the scalable map to pan the scalable map presented on the map user interface at a second speed which is faster than the first speed,
in response to determining the touch input on the touchpad, selecting at least one POI user interface object within a map of the map user interface and presenting one or more selectable detailed interface cards within the second zone rather than the vehicle system user interface, wherein one or more of the selectable detailed interface cards includes detailed information pertaining to a point of interest (POI) presented on the map user interface.

	10. (Currently Amended) A system for presenting and manipulating a map user interface comprising:
a memory storing instructions when executed by a processor cause the processor to:
present the map user interface in a vehicle tracking mode;

wherein the exploration mode includes a simultaneous display of a first zone and a second zone,
wherein the map user interface is presented within the first zone and includes an interactive map area and an inactive map area and
wherein a vehicle 
determine a first gesture on the touchpad that is provided at a plurality of touchpad coordinate areas of the touchpad that are mapped to a plurality of respective areas of the scalable map to pan a scalable map presented on the map user interface at a first speed; 
determine a second gesture on the touchpad that is provided at a plurality of touchpad coordinate areas of the touchpad that are mapped to a plurality of respective areas of the scalable map to pan the scalable map presented on the map user interface at a second speed which is faster than the first speed; and
in response to determining the touch input on the touchpad, selecting at least

[AltContent: rect]one POI user interface object within a map of the map user interface and presenting one or more selectable detailed interface cards within the second zone rather than the vehicle system user interface, wherein one or more of the selectable detailed interface cards includes detailed information pertaining to a point of interest (POI) presented on the map user interface.

19. (Currently mended) A non-transitory computer readable storage medium
[AltContent: rect][AltContent: rect][AltContent: rect]storing instructions that when executed by a computer, which includes a processor perform a method, the method comprising:
presenting a map user interface in a vehicle tracking mode;
changing the map user interface from the vehicle tracking mode to an exploration mode, wherein the map user interface is changed to the exploration mode based on a touch input that is received on a surface of a touch pad and a scalable map is presented on the map user interface within the vehicle tracking mode,
wherein the exploration mode includes a simultaneous display of a first zone and a second zone,
wherein the map user interface is presented within the first zone and includes an interactive map area and an inactive map area and
wherein a vehicle 
determining a first gesture on the touchpad that is provided at a plurality of touchpad coordinate areas of the touchpad that are mapped to a plurality of respective areas of the scalable map to pan a scalable map presented on the map user interface at speed;
determining a second gesture on the touchpad that is provided at a plurality of touchpad coordinate areas of the touchpad that are mapped to a plurality of respective areas of the scalable map to pan the scalable map presented on the map user interface at a second speed which is faster than the first speed; and
in response to determining the touch input on the touchpad, selecting at least one POI user interface object within a map of the map user interface and presenting one or more selectable detailed interface cards within the second zone rather than the vehicle system user interface, wherein one or more of the selectable detailed interface cards includes detailed information pertaining to a point of interest (POI) presented on the map user interface.


20. (Cancelled)



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Prior Art fails to teach, suggest, or render obvious change the map user interface from the vehicle tracking mode to an exploration mode based on input to a touch pad and replacing a vehicle system user interface with a plurality of selectable interface 
In addition, it is not believed to have been within the level of one or ordinary skill in the art, before the effective filing date, to modify or integrate the method of the prior art to incorporate the above features, as recited in the context of claims 1-19, in combination with the other elements recited.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al. US 20120013548 A1
Figure 10; simultaneously displaying audio interface and map user interface 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145